Citation Nr: 0839855	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-40 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.

3.  Entitlement to service connection for colon cancer, 
including as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  The record indicates that he had service in 
the Republic of Vietnam.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for PTSD 
and denied service connection for gastroesophageal reflux 
disease and for irritable bowel syndrome.  

Because a VA examiner, in July 2005 and in a July 2008 
addendum report, diagnosed the veteran with dyspepsia, but 
only as a symptom and not a disability, the Board has added 
dyspepsia to the veteran's claim of service connection for a 
gastrointestinal disability, as denoted above.

In March 2008, the Board remanded this case for further 
development.  
Because of uncertainty as to the precise nature of the 
claimed disabilities, the Board combined the two service 
connection claims into one.  The requested development has 
been accomplished, and the case has been returned to the 
Board for further consideration of the appeal.

In October 2006, the veteran filed a new claim of service 
connection for colon cancer, including as due to exposure to 
Agent Orange in Vietnam.  The RO denied the claim in April 
2007.  The veteran filed a notice of disagreement in August 
2007.  After the RO issued a statement of the case as to that 
issue in October 2007, a timely substantive appeal was filed 
in November 2007.  Therefore, the Board finds that it has 
jurisdiction to consider this issue in the current appeal, as 
listed above.  See 38 C.F.R. §§ 20.101, 20.200 (2008). 

Remanded issue

The issue of entitlement to service connection for colon 
cancer, including as due to exposure to Agent Orange, is 
being REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  The veteran will be notified if 
further action is required on his part.  

Matters not on appeal

By a May 2005 decision, the RO granted service connection for 
bilateral hearing loss and tinnitus.  In a March 2006 
decision, the RO denied the veteran's claim of entitlement to 
sexual dysfunction.  The veteran has not disagreed with 
either decision.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any 
gastrointestinal disability including dyspepsia, 
gastroesophageal reflux disease, and irritable bowel 
syndrome.

2.  The competent medical evidence of record indicates that 
the veteran's PTSD is currently manifested by some 
occupational and social impairment.  While he generally 
functions satisfactorily, with routine behavior, self-care, 
and normal conversation, he also displays symptoms of 
restricted affect, intrusive recollections, sleep impairment, 
avoidance syndrome; and hypervigilence, all at a moderate 
level.  He does not exhibit anything approximating 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands; 
impairment of short-and long-term memory, impaired judgment, 
impaired abstract thinking; or disturbances of motivation and 
mood.




CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for a gastrointestinal disability, 
including dyspepsia, gastroesophageal reflux disease, and 
irritable bowel syndrome is not warranted on a secondary 
basis.  38 C.F.R. § 3.310 (2008).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial disability rating for 
service-connected PTSD.
He also seeks service connection a gastrointestinal 
disability, to include as being secondary to his service-
connected PTSD.  A third issue, entitlement to service 
connection for colon cancer, is being remanded for additional 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

Stegall considerations

As was alluded to in the Introduction, in March 2008 the 
Board remanded this case for further development.  The 
Board's instructions were to send the veteran a VCAA 
corrective letter to include notice required by the decision 
in Vazquez-Flores v. Peake, and to obtain a temporary file 
and associate it with the claims folder.  The veteran's claim 
was then to be readjudicated by the agency of original 
jurisdiction.  

Review of the file reveals that two VCAA corrective letters 
[one containing the required Vazquez notice, and another 
containing additional VCAA notice] were sent in May 2008.  
Copies from the temporary folder have been associated with 
the claims file.  A supplemental statement of the case was 
issued by the agency of original jurisdiction in August 2008.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the veteran was informed 
of the evidentiary requirements for service connection in 
letters from the RO dated March 23, 2005; June 10, 2005; and 
May 23, 2008.  Those letters included a request for evidence 
of "a relationship between your current disability and an 
injury, disease, or event in military service."  The veteran 
was separately informed concerning what was required for an 
increased rating in a letter from the RO dated May 1, 2008, 
after service connection had been granted for PTSD.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The VCAA letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The May 2008 VCAA letter also instructed the veteran as 
follows: "If there is any other evidence or information that 
you think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the above 
referenced letters.  As to elements (4) and (5), the veteran 
was provided specific notice of the Dingess decision in March 
2006 and May 2008 letters from the RO, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 and May 2008 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 and 
May 2008 letters from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the May 23, 2008 VCAA letter to the 
veteran specifically advised him that an increased disability 
rating for his service-connected PTSD would require a showing 
that the veteran's condition had worsened.  Crucially, 
pursuant to the Board's remand instructions the RO also sent 
a letter dated May 1, 2008 specifically to comply with the 
notice requirements of the Vazquez decision.  The May 1, 2008 
letter invited evidence that would demonstrate limitations in 
the veteran's daily life and work, such as "statements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect your 
ability to work; or statements discussing your disability 
symptoms from people who have witnessed how they affect you."  
The May 1, 2008 letter also contained notice of the use of 
diagnostic codes, and of the specific schedular criteria that 
applied to the veteran's claim. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Vazquez determination via the May 2008 letters 
from the RO.

The Board notes that the veteran's attorney has submitted 
correspondence which purported to allege that under the VCAA 
VA must notify him of "the existence of negative evidence and 
how to counter this evidence."  See, e.g., the December 2005 
substantive appeal relating to service connection for a 
gastrointestinal disability and for an increased rating for 
PTSD and the November 2007 substantive appeal with respect to 
service connection colon cancer.  However, the United States 
Court of Appeals for the Federal Circuit has specifically 
found that VCAA notice "may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim)."  See Wilson v. 
Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007).

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See Locklear v. Nicholson, 20 Vet.App. 410 
at 415 (2006).  Therefore, the attorney's contention is 
meritless.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The RO obtained the veteran's service treatment records, 
service personnel records, and VA and private treatment 
records.  The veteran was afforded VA compensation and 
pension examinations related to PTSD and gastrointestinal 
disorders during July 2005.  An additional file review and 
opinion was obtained in July 2008 relating to the claimed 
gastrointestinal disorder. 

The Board notes that the veteran has not contended that his 
service-connected PTSD has become worse since the July 2005 
VA examination.  In his October 2005 notice of disagreement 
and December 2005 substantive appeal, the veteran's attorney 
has contended that a higher disability rating is warranted 
based on PTSD symptoms noted by the examiner in July 2005.  
Therefore, an additional PTSD examination is not deemed 
necessary by the Board.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need to be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran declined a Board hearing.  
Accordingly, the Board will proceed to a decision as to the 
issues on appeal. 

1.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected PTSD.

Relevant law and regulations

Direct service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 111o (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 FR 52744 (Sept. 7, 2006) [codified at 38 C.F.R. § 
3.310(c)]; Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Essential to the award of service connection is the first 
element, the current existence of a disability.  Without it, 
service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].


Analysis

The veteran contends that he has a gastrointestinal 
disability which is related to his military service or to his 
service-connected PTSD.

Initial matter - the nature of the claim

As was discussed in the Board's March 2008 remand, the 
veteran claimed service connection for  gastrointestinal 
reflux disease (GED) and irritable bowel syndrome (IBS), and 
the RO developed two separate issues on appeal: entitlement 
to service connection for GERD and entitlement to service 
connection for IBS. A July 2005  VA examination of record 
found neither.  The examiner stated that the veteran "does 
NOT appear to have reflux disease or irritable bowel 
syndrome, as he did not explain any symptomatology that would 
be consistent with either of those." [Emphasis as in the 
original report.] The examiner did, however, state under 
"diagnosis or etiology of problem" -- "dyspepsia." 

Because the veteran was evidently seeking entitlement to 
service connection for a gastrointestinal disability, however 
denominated, the Board recharacterized the issue as stated 
above.

As was described in the Introduction, the veteran 
subsequently filed a claim of entitlement to service 
connection for colon cancer.  That claim has been separately 
developed and adjudicated, and it is being remanded by the 
Board below.

It is clear from the procedural history of this case that the 
issue of the veteran's entitlement to service connection for 
a gastrointestinal disorder does not include colon cancer. 

Discussion

With respect to Hickson/Wallin element (1), current 
disability, based on a review of the evidence and examination 
of the veteran, a VA examiner in July 2005 and in his July 
2008 review and addendum opinion made no diagnosis of a 
current gastrointestinal disability.  The examiner merely 
noted that the veteran, based on his own reporting, had 
dyspepsia, a symptom which he did not determine was a 
disability.  The examiner specifically stated that the 
veteran did not appear to have GERD or irritable bowel 
syndrome because he did not explain any symptomatology that 
would be consistent with either of those disorders.  

The examiner's rationale included reasons why, in his 
opinion, the veteran's dyspepsia was not a disability.  He 
noted that the veteran reported he used no treatment at all 
for his dyspepsia.  While he reported ongoing dyspepsia 
occurring two to three times a week, he could go a number of 
weeks intermittently without any symptomatology at all.  He 
denied any belching, burping, vomiting or diarrhea; he had 
never been to see a physician about the problem or had any 
work-up or testing; and he worked as a truck driver and the 
problem did not interfere with his daily activities.  The 
veteran also reported that he had regular stools sometimes 
three to four times a day, and he denied diarrhea or 
constipation.

The examiner further noted that there were no reports in-
service or post-service relating to diagnosis for, or 
treatment of, dyspepsia, GERD or irritable bowel syndrome, 
but in 2006 the veteran was diagnosed with rectal cancer 
[which will be discussed in the remand below].  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In the October 2005 notice of disagreement and the December 
2005 substantive appeal, the veteran's attorney disagreed 
with the July 2005 VA examiner's conclusions, contending that 
the veteran reports that he suffers from persistently 
recurrent epigastric distress with dysphagia and pyrosis 
accompanied by shoulder pain, and that the veteran has mild 
disturbances of bowel function with occasional episodes of 
abdominal distress.  However, this is again merely a 
recitation of symptoms.  

The veteran and his attorney have provided no competent 
medical diagnosis of the claimed disability.  They themselves 
are not competent to do so.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].    

There being no diagnosed current disability, element (1) is 
not satisfied.  The claim is denied on that basis.

In short, for reasons expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability, both on a direct basis and 
claimed as secondary to the service-connected PTSD.  The 
benefit sought on appeal is accordingly denied.  

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 51 to 60 is 
indicative of "moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers)."  

Analysis

As further discussed below, the Board finds that the medical 
evidence of record shows that the criteria for a disability 
rating higher than 30 percent for the veteran's service-
connected PTSD have not been met.  

With respect to the criteria for the next higher 50 percent 
rating, the Board looks for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

The veteran was first diagnosed with PTSD in a VA examination 
conducted in July 2005 by a VA psychologist.  The veteran 
reported PTSD symptoms including intrusive thoughts; 
avoidance syndrome; restriction of interests; social 
estrangement; sleep impairment; and hypervigilance.  

The July 2005 VA examination report is the only medical 
evidence in the record.  
He veteran evidently did not report PTSD symptoms prior to 
that date.  After July 2005, he did not seek treatment for 
PTSD.  Although a number of subsequent VA medical treatment 
reports have been added to the file, none involve PTSD.  
The focus of those reports was the veteran's colon cancer.

The July 2005 VA examiner observed that the veteran was 
clean, neatly groomed, and casually dressed.  He had a 
friendly and attentive attitude.  His affect was restricted; 
his mood was anxious; he was oriented to person, place and 
time; and his thought processes and content were 
unremarkable.  Judgment was intact; and intelligence was 
average.  As for insight, the examiner noted that the veteran 
knew he had a problem.  There was mild sleep impairment which 
did not interfere with daily activity.  There were no 
hallucinations; no inappropriate behavior; no panic attacks; 
good evidence of impulse control; and no suicidal or 
homicidal ideation.  Remote and recent memory were noted to 
be normal.  The veteran was given a current GAF score of 58.  
Based on the Clinician Administered PTSD Scale (CAPS), the 
examiner concluded that the veteran's PTSD was at a moderate 
level overall. 

The  report of the July 2005 VA examination indicates that 
most, in not all, of the criteria necessary for a 50 percent 
rating are not met.  There was no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  The examiner noted 
only restricted affect with thought processes and content 
that were unremarkable.  
No hallucinations and no inappropriate behavior were noted.  
There was no evidence of panic attacks.  There was no noted 
difficulty in understanding complex commands.  No delusions 
were noted; judgment was intact; and intelligence was 
average.  Remote and recent memory were noted to be normal.  
Overall, while some difficulty in establishing effective work 
and social relationships was noted [he reported two failed 
marriages, and he indicated that he was a truck driver in 
order to avoid people], the examiner rated social 
estrangement only as mild.  

The Board further observes that the veteran reported no prior 
outpatient treatment for a mental disorder since service, and 
as noted above there is no current treatment for a mental 
disorder.  As of July 2005 the veteran was continuing to 
pursue his long term occupation as a self-employed truck 
driver.  

In his October 2005 notice of disagreement and December 2005 
substantive appeal, the veteran's attorney has contended that 
a higher disability rating was warranted because the veteran 
reported that he suffered from sleep impairment, episodes of 
severe mood disorder that involve violence, and frequent 
panic attacks whenever he is around crowds of people.  The 
attorney further stated that the veteran distrusts people and 
has severe difficulty in establishing and maintaining social 
relationships.  His memory is severely impaired.

Such contentions appear to be exaggerations of the veteran's 
own reports and are entitled to no weight of probative value.  
At the July 2005 examination, the veteran reported that he 
had had erratic sleep for years.  The examiner rated sleep 
impairment as being mild, with no impairment of daily 
activity.  While the veteran did report that in earlier years 
he had received up to ten citations for assault, he also 
reported that over the years his irritability and temper had 
improved, it was now mild, and he did not get mad like he 
used to.  

Further, the veteran reported that he had one close friend 
from childhood, and another had died.  The examiner noted 
that social estrangement was only at a mild level.  Although 
the examiner observed that the veteran had mild to moderate 
amnesia for names, places and particular times when he was 
involved in combat operations, he rated remote and recent 
memory as being normal.

The Board additionally observes that the GAF score of 58 
assigned by the examiner in July 2005 appears to be 
reflective of moderate symptoms and is congruent with the 
examination findings which have been recapitulated above.  
Based on the Clinician Administered PTSD Scale (CAPS), the 
examiner concluded that the veteran's PTSD was at a moderate 
level overall.  

After having carefully considered the record, and having 
rejected the attorney's erroneous characterizations of the 
veteran's actual level of disability, the Board finds that 
the symptoms presented, including restricted affect, 
intrusive recollections, sleep impairment, avoidance 
syndrome; and hypervigilance, all characterized by the VA 
examiner to be mild or at worst moderate, to be consistent 
with the currently assigned 30 percent rating.  That rating, 
as noted by the Board above, covers depressed mood, anxiety, 
suspiciousness, panic attacks  chronic sleep impairment, and 
mild memory loss.  Such symptoms are reported by the veteran. 

The evidence of record also does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran specifically denied 
suicidal thoughts at the July 2005 examination.  The examiner 
found no evidence of obsessional rituals which interfere with 
routine activities, nor is there evidence of illogical, 
obscure or irrelevant speech or near-continuous panic or 
depression.  The veteran was described as friendly and 
attentive.  There is no evidence of spatial disorientation 
[he was oriented to person, time, and place], and the 
evidence shows the veteran maintains his personal appearance 
and hygiene [he was clean, neatly groomed, and casually 
dressed].  Finally, as noted above, there is no evidence of 
impaired impulse control, and as detailed above the veteran 
evidenced only mild social estrangement.  Although the 
veteran had a problem with poor social interaction, he had 
continued to work as a self-employed truck driver because it 
was a good "fit" keeping him away from people.
 
Finally, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected PTSD.  See 
Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PSTD has not changed appreciably since the veteran filed his 
claim in March 2005.  As noted above, he did not seek 
treatment for a mental disorder or PTSD prior to the July 
2005 examination, and he has not sought such treatment since 
that time.  Additionally, the veteran's attorney has not 
contended that the veteran's PTSD symptoms have become worse 
since the July 2005 examination; he only contended that some 
PTSD symptoms warranted a higher rating.

There appear to have been no medical findings and no other 
evidence which would allow for the assignment of a disability 
rating in excess of 30 percent at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds the 30 percent disability ratings was properly 
assigned for the entire period from the date of service 
connection, March 11, 2005, and staged ratings are not 
appropriate.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria]. 
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating in this 
decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to an increased disability rating for service-
connected PTSD is denied.


REMAND

3.  Entitlement to service connection for colon cancer, 
including as due to Agent Orange exposure.  

In an April 2007 RO decision, the veteran was denied service 
connection for colon cancer, including as due to Agent Orange 
exposure.  As discussed in the Introduction above, the 
veteran has perfected an appeal as to that issue.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The record shows that in November 2006 a diagnosis of rectal 
adenocarcinoma was confirmed and the veteran had started a 
course of chemotherapy.  A VA summary treatment report dated 
in June 2008 shows that the veteran underwent 
abdominoperineal resection surgery during February 2007.  
Element (1) is clearly met. 

The veteran's service record indicates that he had service in 
the Republic of Vietnam.  Therefore, he is presumed to have 
been exposed to herbicides.  
See 38 C.F.R. § 3.307.    

The veteran's attorney, in the November 2007 substantive 
appeal as to this issue, in essence contended that a medical 
nexus opinion was needed.  The Board agrees.  The Court has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, under 38 U.S.C.A. § 5103A VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

The Board believes that under Charles, and under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), further medical inquiry is 
warranted.  A remand is needed in order to obtain an opinion 
as to whether there is any relationship between the veteran's 
currently diagnosed rectal cancer and his presumed exposure 
to herbicides in Vietnam.  See also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an opinion 
as to whether it is as least as likely 
as not that the veteran's current 
rectal cancer is related to his 
military service, to include the 
veteran's presumed exposure to 
herbicides in Vietnam.  The resulting 
opinion should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
rectal cancer.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran 
and his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


